© MINISTÈRE DU PLAN ET DE LA RECONSTRUCTION

REPUBLIQUE DEMOCRATIQUE DU CONGO

CONVENTION ENTRE LA REPUBLIQUE DELMOCRATIQUE DU
CONGO ET LA SOCILTE GROUPEMENT POUR LE TRAITEMENT
DU TRERRIL DE LÜUBUMBASHI « G.T.L.-Ltd-S.T.L SPRL».

Entre les soussignés :

La Républiqu
Reconstruction el le Ministre de l'Economie, Fina

e Démocratique du Cango, représentée par le Ministre du Plan et de Ja
nces et Buduet, d'une pari,

Ci-après dénommée « ETAT »

Et

La Société Groupement pour le traitement du Terr
le siège social est établi à Jersey (Angleterre) au 3
Qen-Jersey JE3 2 Lx, et siège d'exploitation à Lubumbashi au 4,

il de Lubumbashi « GTL-Ltd » dont
, clos du Moulin-La Rue du Pont St
route de Kipushi,

Commune de Lubumbashi, B.P 1531 et représentée par Monsieur MALTA DAVID
FORREST, ci-après dénommée « LE PROMOTEUR » ;

Considérant que la Société « STL-Spri» à introduit auprès de la Commission dés
Investissements pour Le compte de G.T.L.-Lid un projet d'investissement visant à

créei une usine de traitement de scories à Lubumbashi ;

Considérant que la Société « G.T.L.-Lid» a sollicité le bénéfice d'un Régime
Conveationnel comportant des avantages plus étendus que ceux du Régime
Général du Code des Investissements ;

Considérant que les avantages, dans l'esprit de l'article 29 du Code des
Investissements ont pour objet de réduire les coûts d'installation et d'exploitation
de l'entreprise. nolanument par des aménagements de la fiscalité directe, indirecte
et de la para-fiscalité :

érant te Protocole d'Accerd conclu entre la GECAMINES et « GT -Lid »

Causid
la

concomant iespectivement la vente des matières premières (scories) par
premières citée et l'achat de celies-ci par la seconde cilée

Considérant le Protocole d'Accord conçlu enne « GTL-Lid» et OMG concemant
respectivement la vente des alliages cobaltifères et cüprifères par la première citée
et l'achat de celles-ci par la seconde citée ; :

(en

, e

-_ Considérant le Protocole d'Accord conclu entre GTL-Ltd et STL concemant le

traitement à façon de la scorie en alliage cobaltifère à réaliser par STL Éfes usines
GTL-Ltd en République Démocratique du Congo au profit de la seconde citée.

11 EST CONVENU CE QUI SUIT :

TITRE ÆE PROJET

Article 1

Le projet vise l'implantation par GTL-Ltd d'une usine pour le traitement
de terril en vue d'obtenir un alliage utile contenant 30 % de Cobalt, 15 % de Cuivre,
le 65 % de Zinc et la gestion des opérations de traitement par S.T.L SPRL dans le

cadre du contrat de traitement à façon.

L'ensemble du projet demandera un effont d'investissement total estimé
à ce jour à 130.085.000 dollars américains.

TITRE 1} : DÉFINITIONS

4rticle 2:
Dans la présente Convention, les noms repris Ci-dessous ont
respectivement.les significations suivantes :

GECAMINES « GCM»: désigne ‘a GENERALE DES CARRIERES ET DES

-? MINES, une entreprise publique de droit congolais.

G.T.L.-Ltd ©: désigne le Groupement pour Traitement du Terril de
Lubumbashi, Société de droit anglais et Promotrice du
présent projet pour le compte de S.T.L. Sp.

ST.L Spel désigne la Société pour le Traitement du Teil de
Lubumbashi {société de gestion pour le compte de
G.T.L.-Ltd. D

OMG : Filiale de l'OM. Group Inc, Société organisée et
fonctionnant suivant la Loi de l'Etat du DELAWARE
(USA)

ETAT : désigne la République Démocratique du Congo.
TITRE I : OBJET DE LA CONVENTION

article 3:

La présente Convention règle les conditions dans lesquelles la Société
«GTL-Ltd » exercera ses activités relatives au traitement des scories du terril de
Lubumbashi. Elle détermine en particulier les avantages qui seront accordés à G.T.L-
Lid en matière d'exonération fiscale et de garanties économiques et financières.

Elle détermine d'autre part les engagements particuliers que prendra Je
& G.T.L-Ltd» envers la République Démocratique du Congo, en vue d'assurer sa
contribution au développement Économique et social du pays.

4rticle 4 : CONDITIONS D'ÉTABLISSEMENT

Les conditions dans lesquelles sont consentis les avantages définis dans

la présente Convention sont les suivantes :

La Société Groupement pour te Traitement du Terril de Lubumbashi
&G.T.L-Ltd » s'engage notamment à :

a) Réaliser un montant d'investissement de 150.085.000 dollars américains dont
99.709.351 dollarsaméricains représentant la valeur #lobale des.biens à importer

CIF et 31.290.648 dollars américains des dépenses locales.
Le financement sera assuré de la manière Suivante :

- Capital social 83.000 S US ”
+ Avance associés : 130,000.000 $ US

130.085.000 S US

Le capital social devra être augniénté el porlé au moins à 10 % du montant

d'investissement,

Le montant sans exonération comprend tous les imprévus ainsi que toutes les
laxGs, Kcompris celles faisant l'objet de l'exonération

Ces investissements devraient amener l'engagement. par GTL-Ltd ou son sous-
taitant STE. Spri, de 250 personies en ciq (5) ans dont 244 titionaux ci 6
expatriés répartis comme suit: 39 cadres, 31 mainises, 24 hautement qualifiés

35 qualifiés, 100 semi-qualifiés et 15 manœuvres

b)  Implanter une usine ayant une capacité de traitement annuel de 242.000 toiuies
de scories correspondant, en année de croisière, à une production récupérable de :

-_ Cobalt (Co): 4.138 tonnes
LE. - Cuivre (Cu): 2.723 tonnes
A (ei Zinc (Zn) : 11.598 tonnes

c) Achever complètement l'investissement de base dans cinq (5) ans à dater de
l'entrée en vigueur de la présente Convention.

d) La Société Groupement pour le Traitement du Terril de Lubumbashi s'engage. en
outre à :

être à tous égard: dans la branche «lndustrie Manufacturière », une

emreprise-pilote en matière de normalisation des services rendus, de

formalion du personnel, de qualité et de tarification:

se soumcttre pour toutes ses importations au contrôle de l'Office Conuolais
éc Contrôle (O.C.C) ;

tenir unc comptabilité régulière dans les formes présentes par les
dispositions légales ;

assurer à ses frais le transport du personnel par des moyens propres à
l'entreprise ;

accepter lout contrôle et toute surveillance de la part de l'Administration
compétente et répondre dans les délais impartis à tous questionnaires et

demandes de statistiques ;

- assurer la formation du personnel ;

Prendre toutes les mesures nécessaires pour la protection de l'environnement. Le

c)
programme à exécuter à cet effet doit être approuvé par le Ministre ayant
l'Environnement et la Conservation de la Nature dans ses attributions.
Ü À TITRE IV: REGIME FISCALE ET DOUANIER

ME STABILISE

<tticle 3: RE

L'Etat accorde un régime fiscal et douaniei stabilisé, défini à l'article 6
ci-dessous

L'Etat garwuit à la Société « GT.L - Ltd» et à ses actionnaires la
stabilité du régime fiscal et douanier.

L'Etat garantit qu'aucune disposition légale ou réglementaire prenant
effet à une date postérieure ne peut avoir pour conséquence de restreindre les garanties É
ou les avantages ou entraver l'exercice des droits qui auront été conférés au

ZA de la présente Convention.
Pendant la durée de validité des exonérations et exemptions, la Société

« GTL-Lid» ne pourra ême soumise aux impôts, taxes. droits et contributions qui
viendraient à être décidés par PEtat ou une entité décentralisée

Article 6 : AVANTAGES CONSENTIS A « GTL-LulS TL Spirin

1. Régime Général

La République Démocratique du Congo s'engage à faire bénéficier là

Société Groupement pour le Traitement du Terril de Lubumbashi « G.T.L.-Lid 5 dès ia
mise en application de la présente Convention, des avantages du Régime Général

prévus par l'Ordonnance- Loi n° 86-028 du 05 avril 1986, ci-après :

Exonération, pendant cinq (5) ans de la contribution mobilière sur les revenus des

apitaux mobiliers prévus au Titre Ii de l'Ordonnance n° 69-009 du 10 février
1969, telle que modifiée à ce jour, à dater de la réception des premières recettes
commerciales issues de la production d’alliages cobaltifères et cuprifères.

Exonération, de la contribution sur la superficie des concessions foncières bâties et
non bâties prévue au Titre 11 de l'Ordemiance-Loi n° 69-006 du 10 février 1969,
telle que modifiée à ce jour, pendant cinq (5} ans, à dater du 1% janvier de l'année
qui suit celle de In mutation des terrains et bâtiments, la mutation des droits
fonciers devant obligatoirement intervenir dans les six mois de l'acquisition ;

-_ Exonération pendant cinq (5) ans: à dater de la promulgation de la présente
Convention de tous les impôts indirects et taxes parafiscales pour les achats de
biens d'équipement où des intrants industriels produits en République
Démocratique du Congo et nécessaires à la réalisation du projet agréé.

5 Exonération. pendant cinq (5), à dater de la promulgation de la présente
Convention par Décret, de la contribution exceplionnelle sur les rémunérations du
personnel expatrié chargé du programme de formahon dés cadres nationaux aux

fonctions d'encadrement.

Exonération, pendant cinq (5) ans. de toutes les taxes décenralisées présentes ct
Futures créées par les autorités de la Province. du Distriet où de la Commune
Exonération de la contribution professionnelle sur les rémunérations versées aux
fravailleurs relevant de la classification vénérale des emplois pendant cinq (5) aus à
dater de la promulgation de la présente Convention. Ces fonds ainsi récoltés
devront servir aux actions sociales en faveur des agents de cette catégorie.

4

2. Régime Conventionnel

La République Démocratique du Congo accorde en plus à la Société
Groupement pour le Traitement du Teil de Lubumbashi « G.T.L.-Ltd» les

avantages du Régime Conventionnel suivants :

= Exonération pendant cinq (5) ans, des droits et taxes à l'importation. à Fexclusion
de la redevance administrative, pour les machines, l'outillage, le matériel neufs ou
les engins miniers d'occasion ainsi que les pièces de rechange de première dotation
et les intrants industriels nécessaires à la réalisation du projet.

L'exonéralion n'est accordée pour les biens d'équipements importés que s'ils ne

fabriqués en République Démocratique du Congo et si le prix hors taxe

peuvent êle
rendu entreprise du

de la production nationale est supérieur de plus de 10 % au pri
produit identique importé et si le bien requis ne peut être fabriqué en République

Démocratique du Congo.

L'appiication des dispositions prévues au paragraphe ci-avant est subordonnée à
l'agrément par les Ministères du Plan et de la Reconstruction et de l'Econoinie,

S
Finances ct Budget, après avis de la Commission des Investissements, de la liste des
& la présentation devra lui être faite trimestriellement

matériels ct équipements don
avant Loute importation

es machines, matériels et

En ce qui conceme les importations temporaires,
uits en vue de la

équipements et accessoires de toute nature réexportables, introd
réalisation des travaux de construction de l'usine et tous ses équipements
périphériques. des grosses réparations, des investissements de développement el de
lous travaux liés à l'activité du promoteur, seront adinis au bénéfice de l'admission
temporaire en franchise dauanière, à l'importation et à l'exportation, avec dispense

de tauté caution mais moyennant une garantie

Le dédouanement pourra être effectué à l'arrivée de: inaléricls et
neuchandises sur le site d'importation de l'usine ou tout endroit protégé proche.

En l'absence d'un agrément par le Ministre ayant les Financ
auributions. dans les 30 jours du dépôt de la liste. P'OFIDA ser

appliquer es exonérations s afférentes

es dans scs
à aulorisé à

Exonération de la contribution professionnelle prévue au Titre IV de l'Ordonnance-
Loi n® 69-009 du 10 février 1969 telle que modifié à ce jour pendant sept (7) ans. à
dater de l'exercice fiscal de l'an deux mille (2000)

= À Exonération. pendant dix (10) ans, de la contribution sta le chiffre d'affaires à
“intérieur sur les travaux nécessités par la réalisation de l'investissement et sur les
lprestations de services du contactant, de ses sous-traitants ct de loule firme
associée à la réalisation du projet « G.T.L.-Ltd ».

7

Exonération de la contribution mobilière sur les dividendes distribués aux associés
de « G.T.L.-Ltd», leur part du produit de la liquidation de celle-ci, les intérêts,
produits et chaïges des emprunts contractés par elle ainsi que les redevances payées
par «& G.T.L.-Lid » pendant sept (7) ans à daler de réception de:premières receltes
commerciales issues de la production de l'usine.

Exonération, pendant cinq (5) ans, à compter de la date d'acquisilion de tout bien
immobilier imposable ou, en cas de construction, à dater de son inscription sur le
certificat d'enregistrement correspondant, des droits et taxes de mutation sur les
acquisitions ou les apports en sociétés des droits d'enregistrement.

— ENonération pendant cinq (5) ans, de la taxe sur les produits pétrolicis liés à
l'exécution du programme d'investissement et à l'exportation de celui-ci

La société « G.T.L.-Ltd » est exonérée pendant les dix (10) premières années de
son exploitation industrielle, de droits et taxes de sortie sur l'exportation de ses
Produits marchands et autres produits résultant du traitement industriel opéré en

sou usine. À partir de la onzième année, et sans préjudice au droit des dispositions

‘ plus favorables, la société « G.T.L.-Ltd » sera assujettie au paiement des droits et

taxes de sortie au taux de }? % pour l'exportation des produits résultant du
traitement apéré en son usine.

TITRE V: GARANTIES, REGLEAIENT DES LITIGES ET SANCTIONS

Article F2 Garanties accordées au Promotenr

L'Etat garantit aux investisseurs étrangers, le transfert de leursrevenuien
devises étrangères où cn matériel dûment valorisé ex devises étrangères.

L'Etat garantit le transfert du principal, des iviéréts et des charges

Par tie entreprise congolaise admise au Réuime Conventionnel. au

connexes à payei
vue d'un financement

lite du service de la deile contractée à l'éiranger en
complémenture de l'investissement.

Est également transférable toute indemnité d'expropriation due à un
étranger, telle que slipulée à l'article 5 du Code des Investissements

La Société G.T.L-Lid. pour les besoins de son entreprise, est autorisée à
détenir en République Démocratique du Congo et à y utiliser des devises étrangères

Les coûts des productions payés à des sous-traitants, à des fournisseurs
Ou aulres prestataires généralement quelconques liés à l'activité de la Société « G.T.L.-
Ltd» en République Démocratique du Congo pourront être payés par lui sur des
comples bancaires ouverts en République Démocratique .du Congo ou à l'étranger ou

en deVises étrangères.
È L
(é

(

C

La production du Promoteur sera vendue en devises étrangères et le
Promoteur conservera la libre disposition du produit de ces ventes.

L'Etat garantit que toute disposition légale ou réglementaire plus
favorable, postérieure à la présente Convention, est élendue d'office à son bénéficiaire

L'Etat garantit qu'aucune disposition légale où réglementaire prenant
effet à une dale postérieure, ne peut avoir pour conséquence de restreindre Îles
garanties ou les avantages, ou entraver l'exercice des droits qui auront été conférés au

bénéficiaire de la présente Convention.

L'Etat accordera les permis d'entrée, les cartes de résidence et de travail
sollicités par la sociélé « GT.L-Lid» pour son personnel expatrié ainsi que pour les
personnes qui devront résider de manière temporaire en République Démosratique du

Congo pour collaborer à la réalisation du projet.

: ITest précisé que les exonérations visées en la présente Convention sont
acordées sans préjudices des autres exonérations dont peuvent bénéficier les
actionnaires de « G.T.L-Ltd » à titre individuel et qu'en conséquence leur expiration
par le jeu de la présente Convention n’affectera nullement ces autres exonérations

« G.T.L.-Ltd » pourra exporter librement des échantillons des produits
finis et autres échantillons de minerais et dérivés où de produits semi-finis aux fins
d'analyse et études métallurgiques, l'État accordant ici l'autorisation sous réserve de

faire en temps utile les déclarations auprès du Ministre des Mines.

& G.T.L.-Lid » pourra également réimporter librement les produits ou
résidus provenant de ses échantillons après analyse ou traitement.

Socièté « G.T.L.-Lid» pourra exporter bbrement la tetalité de sa
production, L'Etat garantit Ja présente Convention, toutes autorisations ct dérogations

nour commercialiser directement où par l'intermédiaire d’un mandataire la totalité de
son choix, aux tenines et conditions

à production sur Îles marchés internationaux de s
généralementen vigueur sur les marcliés intemationaux

En vue de permettre au promoteur de bénéficier au mieux des meilleurs
délais de réglement généralement pratiqués sur ces marchés, l'Etat s'engage à accorde:

à « GTL-Lid» les facilités et dérogations éventuelles en matière de licence ci
ion. des exportations et de rapatrioment du

céiérer au maximum Fachemintement des

d'autorisation d'exportation, de dornicil
produit des exportations pérmetant d
produits finis jusqu'au point de livraison

Article 8 : Règlement des itises

Les conflits qui pourraient naine de l'application de da présente
Convention seront réglés par voie d'arbitrage suivant la procédure prévue par les
amicles 139 à 194 du Code de Procédure Civile ou à défaut par une junidiction
jutemationale telle que le Centre Intermational pour Île Réglement des Différends
relatifs aux Investissements (CIRDI) ou la Chambre de Comineice de Paris.

Article 9: S'UHCTÉON gvertrelles

Tout manquenent de la Société « GTL-Ltd » aux engagements SOUSCTIIS.

l'expose aux sanctions prévues aux articles 42 à 44 du Code des Investissements ?

TITRE VE: DUREE LT ENTREE EN VIGUEUR

Article 14: Durée ct entrée en vigueur de lu Convention

La présente Convention est conclie pour une durée de dix (10) ans €l
obation par Décret Présidentiel.

Fair à Ranslisa, le Â 8 NA son

entre en vigueur à la date de son appr

POUR LE GOUVERNEMENT

LE MINISTRE DU PUAR LT
DE LA RE ONSTRUCTION .
an LE,
L AAA \
Ter, er
Denis KA LUME SUAIBI|

Générh-Nlajor

4
Be LE MINISTRE DE L'ECONONHE,
#7 FISANCES ET BUDGE1

À (Eten

ul MATUNGULU MBUVYAMEU
SN et PA

